Citation Nr: 0633105	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for pemphigus vulgaris, 
claimed as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in April 2005 and March 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not show pemphigus vulgaris 
was present during active service nor that it was incurred as 
a result of herbicide exposure.


CONCLUSION OF LAW

Pemphigus vulgaris was not incurred in or aggravated by 
service nor as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in November 2002, January 2003, 
May 2003, and April 2005.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with the claim would not cause any prejudice to the 
appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records are negative for 
complaint, diagnosis, or treatment for any skin disorder.  
Records show the veteran had over one year and one month of 
foreign and/or sea service and that he received medals and 
awards including the Vietnam Service Medal and the Vietnam 
Campaign Ribbon.  The veteran's January 1968 separation 
examination revealed a normal clinical evaluation of the 
skin.  

VA examination in November 2002 noted the veteran reported he 
had received a diagnosis of pemphigus vulgaris in April 1993 
and that he had been repeatedly exposed to Agent Orange 
during service.  He stated he had used only topical cream for 
the disorder since 2000, but that he occasionally experienced 
breakouts on his scalp and back.  The examiner's diagnosis 
was pemphigus vulgaris by history and under control at that 
time.

Private medical records include diagnoses of pemphigus 
vulgaris without opinion as to etiology.  In correspondence 
received in December 2003 the veteran's dermatologist, Dr. 
E.E.B., noted the veteran had been under his care for 
pemphigus vulgaris from approximately 1993 until November 
2000.  It was also noted that the cause of pemphigus was 
unknown, but that "if exposure to [A]gent [O]range has been 
associated with other autoimmune diseases (such as diabetes); 
it is possible it could have been a causative factor of [the 
veteran's] skin disease."

VA examination in August 2005 found the veteran was presently 
without symptoms of pemphigus vulgaris and was taking no 
medication for the disorder.  In an April 2006 report the 
August 2005 examiner stated the veteran's pemphigus vulgaris 
was not related to Agent Orange.  It was noted that "Agent 
Orange diseases are specific and do not include pemphigus 
vulgaris."

In statements in support of his claim the veteran asserted, 
in essence, that the disorder had been caused by his exposure 
to Agent Orange because he had no family history of the 
disease.  In a September 2006 brief in support of the claim 
the veteran's service representative stated the April 2006 VA 
examiner found the veteran's "skin condition was not related 
to Agent Orange exposure merely because it is not on the list 
of presumptive diseases."

Based upon the evidence of record, the Board finds the 
veteran's pemphigus vulgaris was not present during active 
service and that it was not incurred as a result of herbicide 
exposure.  There is no evidence of any skin disorder during 
active service and no probative evidence demonstrating the 
post-service disorder is related to an established event, 
injury, or disease in service.  The December 2003 statement 
of Dr. E.E.B. is too speculative to be of any probative 
weight.  The April 2006 VA examiner's opinion, however, is 
unequivocal as to the absence of any established relationship 
to Agent Orange exposure and is considered to be persuasive.  
The Board finds no merit to the claim that the April 2006 VA 
examiner limited the opinion to matters specifically 
identified on a list of presumptive diseases. 

While the veteran may sincerely believe his pemphigus 
vulgaris was incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for pemphigus vulgaris is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


